 Case: 4:20-cv-01473-HEA Doc. #: 25 Filed: 05/21/21 Page: 1 of 2 PageID #: 454




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


BUSEY BANK,                                      )
                                                 )
                                                 )
               Plaintiff,                        ) Case No. 4:20-cv-01473-HEA
                                                 )
v.                                               )
                                                 )
BENJA INCORPORATED, et al.,                      )
                                                 )
                                                 )
               Defendants.                       )



                  DEFENDANT ANDREW J. CHAPIN’S
       SECOND MEMORANDUM REGARDING STATUS OF CRIMINAL CASE

       COMES NOW Defendant Andrew J. Chapin (“Chapin”), by and through undersigned

counsel, and in compliance with this honorable Court’s Opinion, Memorandum and Order [Doc.

No. 23], submits this second memorandum regarding the status of Chapin’s pending criminal case,

stating as follows:

       U.S. v. Chapin is still pending as Case No. 3:20-mj-71712-MAG in the United States

District Court for the Northern District of California.

       And the case filed by the Securities and Exchange Commission against Chapin known as

SEC v. Benja Inc., et al. is also still pending as Case No. 4:20-cv-08238-JSW in the United States

District Court for the Northern District of California.
 Case: 4:20-cv-01473-HEA Doc. #: 25 Filed: 05/21/21 Page: 2 of 2 PageID #: 455




                                                           Respectfully submitted,

 Dated: May 21, 2021                                       MASON LAW FIRM LLC


                                                     By: /s/ Ryan J. Mason
                                                         Ryan J. Mason #56167(MO)
                                                         13421 Manchester Road, Suite 105
                                                         St. Louis, Missouri 63131
                                                         (314) 686-4044
                                                         rmason@masonlawstl.com

                                                           SLATER LAW GROUP, APC
                                                           Mark K. Slater
                                                           (admitted pro hac vice)
                                                           33 New Montgomery St., Suite 1210
                                                           San Francisco, California 94105
                                                           (415) 294-7700
                                                           mslater@slaterlawgrp.com

                                                           ATTORNEYS FOR DEFENDANT
                                                           ANDREW J. CHAPIN



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
pleading was electronically filed using the CM/CEF system on May 21, 2021, and service shall be
made by the CM/ECF system on counsel of record, including the following:

 Michael A. Campbell                              Jerry L. Switzer, Jr.
 Nicholas A. Griebel                              POLSINELLI PC
 POLSINELLI PC                                    150 North Riverside Plaza, Suite 3000
 100 South Fourth Street, Suite 1000              Chicago, Illinois 60606
 St. Louis, Missouri 63102                        jswitzer@polsinelli.com
 mcampbell@polsinelli.com
 ngriebel@polsinelli.com                          ATTORNEYS FOR PLAINTIFF
                                                  BUSEY BANK
 ATTORNEYS FOR PLAINTIFF
 BUSEY BANK

                                                  /s/ Ryan J. Mason




                                              2
